                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON


KENNETH HATTON and LORA                    )
HATTON,                                    )
                                           )                       Case No.
      Plaintiffs,                          )                   5:19-cv-020-JMH
                                           )
v.                                         )               MEMORANDUM OPINION
                                           )                    AND ORDER
NATIONWIDE MUTUAL INSURANCE                )
COMPANY,                                   )
                                           )
      Defendant.                           )

                              ***
      The parties clearly wish to litigate in different fora.

Plaintiffs Kenneth Hatton and Lora Hatton (“the Hattons”) want to

litigate the case in state court.                     Defendant Nationwide Mutual

Insurance Company (“Nationwide”) would prefer a federal forum.

      The parties have already fought one round in federal court.

In   that    case,     Nationwide    was        the    Plaintiff     and   brought   a

declaratory judgment action against the Hattons as Defendants.

The Court found that The Roark Agency, LLC, (“Roark”) was not an

indispensable party, but the Court used its discretion and refused

to   exercise   jurisdiction        in    the    declaratory       judgment   action.

Nationwide Mut. Fire Ins. Co. v. Hatton, 357 F. Supp. 3d 598 (E.D.

Ky. 2019) (hereinafter “Hatton I”).

      Now, a similar action is back before this Court, with the

parties     flipped.      Here,     the    Hattons       are   the   Plaintiffs   and
Nationwide is the Defendant.     The Court will refer to the present

action as “Hatton II.”

     In Hatton II, there are pending motions to remand to state

court and to dismiss the second amended complaint.             Still, the

discrete issue before the Court at present is whether Roark was

served within the ninety-day time limit in Federal Rule of Civil

Procedure 4(m) and, if not, whether the claims against Roark should

be dismissed. After considering the parties’ arguments, all claims

against The Roark Agency, LLC, in the amended complaint are

DISMISSED WITHOUT PREJUDICE because the Hattons failed to timely

serve Roark, have not demonstrated good cause for the untimely

service, and the relevant factors support dismissal of this action

over permitting untimely service of process.

                        I.   Procedural History

     Previously,   in   Hatton   I,   Nationwide   filed   a   declaratory

judgment action against the Hattons in federal court.          The Hattons

moved to add The Roark Agency, LLC, as a third-party plaintiff.

Roark is a local insurance agency that assisted the Hattons in

procuring the Nationwide policy at issue in this action.              The

Hattons argued that Roark was an indispensable party.

     The Court concluded that Roark was not an indispensable party

but refused to exercise jurisdiction in a declaratory judgment

action brought by Nationwide, the natural defendant, against the



                                      2
Hattons, the natural plaintiffs, in an action that implicated

issues of state law.   See Hatton I, 357 F. Supp. 3d at 619-20.

       Then, on January 14, 2019, the Hattons filed suit against

Nationwide in Montgomery Circuit Court.   [DE 1-1 at 1-2, Pg ID 5-

6].    Glaringly, the Hattons did not name Roark as a defendant in

the state court action. As a result, Nationwide removed the action

to this Court based on diversity of citizenship jurisdiction.   [DE

1].1

       Subsequently, on January 28, 2019, the Hattons filed an

amended complaint naming Roark as a Defendant in the action.    [DE

6].    Contemporaneously, the Hattons filed a motion to remand the

action to state court and for attorneys’ fees. [DE 9]. Nationwide

responded in opposition [DE 11] and filed a motion to dismiss the

Hattons’ amended complaint because the Hattons filed to seek leave


1 There are minor but crucially important differences in the
procedural histories of Hatton I and Hatton II that are worth
noting.

Hatton I was a declaratory judgment action filed in federal court
by Nationwide against the Hattons seeking a declaration of benefits
under an insurance policy.     The Court used its discretion and
refused to exercise jurisdiction because it appeared that
procedural fencing had occurred when the insurance company,
Nationwide, the natural defendant in these actions sued the
insureds, the Hattons, the natural plaintiffs. See Hatton I, 357
F. Supp. 3d at 608-20.

On the other hand, Hatton II was initially filed by the Hattons in
state court against a diverse party Nationwide. The action was
removed like any other diversity action.       Then, the Hattons
attempted to add Roark as a party after removal. The complaint in
Hatton II also includes claims for breach of contract.
                                 3
of court to amend the complaint under Federal Rule of Civil

Procedure 21 [DE 12].      The motion to remand and motion to dismiss

the complaint are pending for a decision from the Court.

        But a new issue has arisen.       On June 6, 2019, Nationwide and

Roark filed motions to dismiss the claims against Roark based, at

least partially, on the Hattons’ failure to effectuate proper

service upon Roark within the ninety-day period outlined in Rule

4(m).    [DE 19; DE 20].   The Hattons responded in opposition to the

motions to dismiss. [DE 21; DE 22]. Nationwide and Roark replied.

[DE 23; DE 24].      As a result, the motions to dismiss based on

failure to effectuate service within the time required by the

Federal Rules are ripe for review.

                              II.   Analysis

        Rule 4(m) of the Federal Rules of Civil Procedure requires

that defendants be served “within ninety (90) days after the

complaint is filed.”       If a defendant is not served within that

period, the Rule further provides that:

        the court—on motion or on its own after notice to the
        plaintiff—must dismiss the action without prejudice
        against that defendant or order that service be made
        within a specified time. But if the plaintiff
        shows good cause for the failure, the court must extend
        the time for service for the appropriate period.

Fed. R. Civ. P. 4(m).      Thus, if the ninety-day period for service

has expired the Court must undertake a two-step analysis.




                                      4
        First, the Court must determine whether the Plaintiffs have

shown good cause for the failure to effectuate service in a timely

manner.     If they have, then the Court has no discretion, and “the

court shall extend the time for service for an appropriate period.”

Id.

        Second, if the Plaintiffs have not shown good cause, the Court

has discretion to either (1) dismiss the action without prejudice

or    (2)   direct   that    service   by   effected   within   a   specified

time.    Henderson v. United States, 517 U.S. 654, 662 (1996); Kinney

v. Lexington-Fayette Urban Cty. Gov’t, No. 5:12-cv-360-KKC, 2013

WL 3973172, at *1 (E.D. Ky. Aug. 1, 2013).

        The relevant considerations and the parties’ arguments are

considered below.

                        A.    Timeliness of Service

        Here, there is no dispute that Roark was served outside of

the ninety-day period required by Rule 4(m).           The Hattons’ amended

complaint was filed on January 28, 2019.         [DE 6].   Thus, excluding

the day when the complaint was filed, the Hattons had until Monday,

April 29, 2019, to serve Roark with the amended complaint.

        But the Hattons admit that they did not mail the summons and

amended complaint to the Greenup County Sheriff until April 24,

2019.    [DE 21 at 2, Pg ID 209; DE 21-1].       Moreover, Greenup County

Sheriff Deputy Larry Hackworth stated that he did not receive the

summons and amended complaint until April 29, 2019.             [DE 21-2].

                                       5
     Moreover,   the   proof    of    service     and     Deputy   Hackworth’s

affidavit state that Roark was served on May 16, 2019.                 [Id.; DE

20-5].    As such, Roark was not served within the ninety-day time

period laid out in Rule 4(m).

                           B.        Good Cause

     Having found that Roark was not served within ninety days of

filing of the amended complaint, the Court must consider whether

good cause exists for the failure to effectuate service in a timely

manner.    The Plaintiffs bear the burden of showing good cause.

Bradford v. Bracken Cty., 767 F. Supp. 2d 740, 753 (E.D. Ky. 2011)

(citing Habib v. Gen. Motors Corp., 15 F.3d 72, 73 (6th Cir.

1994)).

     Good cause is not defined in Rule 4(m), but the Sixth Circuit

has required “at least excusable neglect.”                  Stewart v. Tenn.

Valley Auth., 238 F.3d. 424, 2000 WL 1785749, at *1 (6th Cir. 2000)

(unpublished table opinion).         The excusable neglect standard is

strict and can only be met in extraordinary circumstances.               Turner

v. City of Taylor, 412 F.3d 629, 650 (6th Cir. 2005).                      When

addressing a claim of excusable neglect, the Court must focus on

“whether the neglect of [the parties]               and their counsel       was

excusable.”      McCurry   ex    rel.      Turner    v.    Adventist     Health

Sys./Sunbelt, Inc., 298 F.3d 586, 594 (6th Cir. 2002) (alteration

and emphasis in original) (quoting Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 397 (1993)).                 Here,

                                       6
the Hattons submit multiple arguments in opposition to the motions

to dismiss.

     First, the Hattons argue that the summons and complaint were

received by the Greenup County Sheriff on April 29, 2019, “well

within the 90-day time period set out in Rule 4(m).”     [DE 21 at 6,

Pg ID 213].    But this argument is unavailing.   The Greenup County

Sheriff did not receive the summons and complaint “well within”

the ninety-day period for service of process.       More accurately,

the server of process received the summons and complaint for

service on the final day of the ninety-day period for service.

The Hattons do not explain why the server of process received the

summons so late in the period for service.      The reason that Roark

was served outside of the ninety-day period seems be solely because

counsel did not send the summons until April 24, 2019, and the

documents were not received in the mail until April 29, 2019, the

final day for timely service.   Ultimately, counsel may not submit

of problem of his or her own creation as good cause for untimely

service.

     Second, the Hattons argue that since process has been served,

“it would be an empty gesture to dismiss the complaint on these

grounds.”     [Id. (citing Uniloc 2017 LLC v. Box, Inc., 1029 WL

1571880, *1 (N.D. Cal. 2019).].       Not so.   It is true that some

federal courts use their discretion and refuse to dismiss claims

when service is made but was untimely.     But to say that dismissal

                                  7
would be an empty gesture is not true.          The Federal Rules clearly

allow a ninety-day period for service of process.             Parties who

treat this rule cavalierly or make halfhearted efforts at serving

process within that period do so at their own risk.           The gesture

imposed by dismissal of claims due to untimely service of process

is to discourage parties from being cavalier with deadlines and to

uphold the time limitations imposed by the Federal Rules.

     Third, and finally, the Hattons argue that Officer Hackworth

was diligent in his efforts to serve Roark and that his affidavit

establishes good cause for failure to serve Roark within the

ninety-day period.    But that argument highlights why the Hattons

have failed to show good cause in this case.           The reason for the

untimely service of process was not due to a lack of due diligence

on the part of the server of process.           Instead, the delay is due

to the fact that the server of process did not receive the summons

and complaint until the final day for timely service.              This put

the server of process in a bind and requires that he or she rush

to serve the documents on the same day that they received them to

ensure timely service under the Rule. Officer Hackworth was likely

diligent in his efforts to serve process.              But that does not

explain why he received the documents for service of process on

day ninety of the ninety-day period for timely service.

     Ultimately, the facts before the Court indicate that the

untimely   service   in   this   action   was    due   primarily   to   mere

                                    8
oversight, inadvertent failure, or halfhearted efforts to serve

Roark in a timely manner.    Courts have failed to find good cause

in these similar scenarios.      See, e.g., Friedman v. Estate of

Presser, 929 F.2d 1151, 1157 (6th Cir. 1991); Delong v. Arms, 251

F.R.D. 253, 255 (E.D. Ky. 2008).      As a result, the Hattons have

failed to meet their burden of showing good cause for their failure

to serve Roark in a timely manner.

  C.     Whether Dismissal or Permission for Late Service is Most
                             Appropriate

       Having found that there is not good cause for the untimely

service of Roark, one final consideration remains.    The Court must

determine whether dismissal without prejudice is more appropriate

or whether to use its discretion to permit late service.

       Courts in this Circuit has outlined various factors to be

considered when deciding whether to dismiss or permit late service,

including:

       (1) whether a significant extension of time was
       required; (2) whether an extension of time would
       prejudice the defendant other than the inherent
       ‘prejudice’ in having to defend the suit; (3) whether
       the defendant had actual notice of the lawsuit; (4)
       whether    a   dismissal    without   prejudice    would
       substantially prejudice the plaintiff ... and (5)
       whether the plaintiff had made any good faith efforts at
       effecting proper service of process.

Kinney, 2013 WL 3973172, at *2.       These factors are considered

below.




                                  9
     First,     as   the   Hattons   acknowledge,   the    first   factor    is

irrelevant now since Roark was served with process.

     Second, the Court must consider prejudice to the Defendant.

The Hattons argue that Roark will suffer no prejudice other than

the “prejudice” in having to defend the suit.              But this case is

not that simple.      Roark was added as a defendant after this case

was removed to federal court in an amended complaint.               Thus, the

determination    on   dismissal      versus   permitting   late    filing   may

determine whether Roark must defend this action at all.             This case

is not one where dismissal without prejudice will simply allow the

Hattons to refile the action against Roark.           Ultimately, if Roark

is dismissed, the Hattons must seek leave of court to add Roark as

a defendant in the action.           Thus, permitting untimely filing of

service    of   process    will   necessarily    prejudice   Roark    because

allowing untimely filing will ensure that Roark has to stay in the

action and will likely result in this case being remanded to state

court.    As a result, this factor weighs in favor of dismissal.

     Third, the Court must consider whether Roark had actual notice

of the lawsuit.       Of course, Roark has actual notice now because

Roark was served and attorneys have appeared in the action in

Roark’s behalf.       Still, the third factor uses the past tense,

“had,” which suggests that the more important question is whether

Roark has actual notice of the lawsuit before the time for service

expired.

                                       10
     Based on the facts before the Court, there is no indication

that Roark had notice of this lawsuit before they were served with

untimely service of process.      There is no dispute that Roark was

formally served with the summons and complaint on May 16, 2019.

Even assuming, for the sake of argument, that Roark was aware of

a legal dispute between the Hattons and Nationwide or that Roark

has notice of the lawsuit in Hatton I, that does not indicate that

Roark was aware of the lawsuit in Hatton II.       As such, since there

is no indication that Roark had actual notice of this lawsuit

before they were served, the third factor weighs in favor of

dismissal.

     Fourth, the Court must consider whether dismissal of Roark

without   prejudice   would   prejudice   the   Hattons.   The   Hattons

correctly acknowledge that if Roark is dismissed, even without

prejudice, that they will have to seek leave of court to add Roark

as a defendant.       Thus, the Hattons are correct that they will

suffer prejudice if Roark is dismissed without prejudice.

     Still, any prejudice suffered by the Hattons as a result of

the dismissal of Roark is primarily the responsibility of the

Hattons themselves.     Context matters and this Court need not turn

its head to the procedural history of this case when considering

whether parties will be prejudiced by dismissal.

     A brief review of the procedural history is instructive.        In

Hatton I, the Hattons argued that Roark must be added as an

                                   11
indispensable    party.    The    Court    found   that    Roark   was   not

indispensable but used its discretion to remand the case to state

court.    When given the opportunity to file in the action in state

court, the Hattons chose not to add Roark as a party, meaning that

removal    to   federal   court   was     proper   based    on     diversity

jurisdiction.      Of course, as the Plaintiffs, the Hattons are

masters of their complaint.       Still, the Hattons’ failure to add

Roark as a party when given the opportunity suggests that they do

not believe Roark is an indispensable party and indicates that the

primary reason that Roark is being added is to destroy diversity

of citizenship and defeat federal court jurisdiction.            Simply put,

the Hattons likely could have avoided removal to federal court and

any arguments about the addition of Roark as a party if they had

named Roark in the state court complaint.

     Moreover, the Hattons had ninety days to serve Roark and were

fully aware of Roark’s existence.         Again, the reason that Roark

was not timely served is primarily, if not solely, due to counsel’s

failure to send the documents for service to the process server in

a timely manner.    Thus, even if the Hattons would be prejudiced by

dismissal of Roark, they are largely responsible for the situation

that results in the prejudice.

     Ultimately, the fourth factor weighs in favor of permitting

an untimely filing since the Hattons will be prejudiced if Roark

is dismissed from the action without prejudice. Still, the Hattons

                                   12
are not blameless, and at least share in the responsibility for

any prejudice that may be caused by dismissal of Roark.

        Fifth, the court must consider whether the Plaintiffs made

any good faith efforts to effectuate service of process.     There is

no doubt that counsel for the Plaintiffs sent the documents for

service of process to the process server within the time period

allowed for service.       Still, as the Court has already explained,

the effort made at serving process in a timely manner seems more

like a halfhearted effort than an effort to ensure service was

delivered in a timely manner.       Counsel for the plaintiffs mailed

the documents for service of process via a letter dated April 24,

2019.     [See DE 21-1].    Deputy Hackworth stated that he received

the documents for service on April 29, 2019, the final day of the

ninety-day period for timely service.       Counsel should have known

that it was likely, based on that limited time frame, that service

would not occur until after April 29, 2019.     Here, it appears that

counsel made a good faith effort to serve Roark, but it does not

appear counsel made a good faith effort to ensure that the service

would be made within the ninety-day period outlined in Rule 4(m).

As a result, the fifth factor weighs in favor of dismissal in this

action.

        Finally, while not a specific factor, the Hattons make one

additional argument that warrants consideration.         The Hattons

argue that “dismissal would also create additional—and needless—

                                   13
delays in resolving this matter.”      [DE 21 at 8, Pg ID 215].   But

it is not clear that is the case.      If the Court permits untimely

filing of service of process, the Court must then determine whether

Roark was properly joined in the action, which will take additional

time.    Furthermore, the addition of Roark in the action, assuming

Roark was properly joined in the first instance, will require

remanding this action back to state court, which is likely to delay

this action further.

        Ultimately, the Hattons and Nationwide continue to employ

procedural tactics to gain their preferred forum.       But at some

point, the procedural maneuvering must stop, and the parties must

begin addressing the substantive claims in this action.    Dismissal

of Roark may have the effect of moving this action along since it

will allow the parties to discuss scheduling and proceed to

discovery and the next stages of the litigation.     Thus, it is not

clear that dismissal of Roark will result in any needless delays

in this action.

        In sum, after considering the relevant factors, three of the

five factors—the second, third, and fifth—support dismissal of

this action with prejudice.     The fourth factor, prejudice to the

Hattons, supports permitting untimely filing.     Still, on balance,

the most appropriate action here is dismissal of Roark without

prejudice since Roark was not served in a timely manner and there



                                  14
has been no compelling demonstration of good cause for the failure

to effectuate timely service.

                     D.     Effect on Pending Motions

      Lastly, the Court notes that dismissal of Roark without

prejudice will impact the pending motions in this matter.             First,

the Hattons’ motion to remand [DE 9] must be denied if Roark is

dismissed since the motion relies on Roark destroying diversity of

citizenship as a basis for remand.         Additionally, the Hattons are

not entitled to attorneys’ fees because there was a legal basis

for   removal   of   this   action   to   federal   court   since   complete

diversity existed at the time of removal.

      Nationwide’s motion to dismiss the second amended complaint

[DE 12] is rendered moot since the motion relies on the misjoinder

of Roark as the basis for dismissal.

      Finally, to the extent that Roark’s motion to dismiss [DE 20]

moves for dismissal of the Hattons’ substantive claims for failure

to state a claim, those arguments are rendered moot by Roark’s

dismissal without prejudice based on failure of timely service.

                              III. Conclusion

      Having considered the motions to dismiss due to failure to

effectuate timely service, and the Hattons’ arguments to the

contrary, the claims against The Roark Agency, LLC, in the amended

complaint must be dismissed without prejudice.         Accordingly, IT IS

ORDERED as follows:

                                     15
     (1)   Nationwide’s motion to dismiss [DE 19] is GRANTED and

The Roark Agency, LLC’s, motion to dismiss [DE 20] is GRANTED IN

PART and DENIED IN PART;

     (2)   The claims against The Roark Agency, LLC, in the amended

complaint are DISMISSED WITHOUT PREJUDICE because the Plaintiffs

failed to serve Roark within ninety days as required by Federal

Rule of Civil Procedure 4(m);

     (3)   Plaintiffs’ motion to remand to state court and for

attorneys’ fees [DE 9] is DENIED; and

     (4)   Nationwide’s    motion   to   dismiss   Plaintiffs’   second

amended complaint [DE 12] is DENIED AS MOOT.

     This the 17th day of July, 2019.




                                    16
